Citation Nr: 0634641	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  95-28 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from August 1941 to July 1961.  He died in March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which denied service connection for the 
cause of the veteran's death.  The appeal was last before the 
Board in February 2005, at which time the Board remanded the 
case for additional development.  It is again before the 
Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant testified at a video conference hearing before 
a Veterans Law Judge in May 2002.  The Veterans Law Judge who 
held the hearing has retired from the Board, and in a 
September 2006 letter, the Board advised the appellant of 
this fact and gave her the option to attend another hearing 
before a current Veterans Law Judge.  In a statement dated 
September 15, 2006, the appellant requested a hearing before 
a Veterans Law Judge at the RO (Travel Board hearing).  Such 
a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R.
 §§ 19.75, 19.76, 20.703, 20.704 (2006).  The claims file 
does not reflect that the appellant has yet been afforded 
such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a Travel Board hearing before a Veterans 
Law Judge.  After the hearing is 
conducted, or if the appellant withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



